Citation Nr: 1805909	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  08-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error and blepharitis.

2.  Entitlement to service connection for senile cataracts.

3.  Entitlement to an initial disability rating in excess of 20 percent diabetes mellitus, type II, with erectile dysfunction.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity from March 10, 2006 to October 2, 2008.

5.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from October 3, 2008.

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity from June 21, 2007 to October 2, 2008.

7.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from October 3, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1970 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from July 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 2009 and April 2017, the Board remanded the claims on appeal for further development.  There has not been substantial compliance with the April 2017 remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded the claims on appeal for further development in April 2017.  In May 2017, the Veteran received a number of VA examinations pertinent to these claims.  In October 2017, an addendum opinion regarding the Veteran's eye claims was associated with the claims file.  No Supplemental Statement of the Case (SSOC) was issued following this development, the November 2017 Appellate Brief contains no waiver of RO review of this VA-generated evidence.  Thus, remand is warranted for consideration of this relevant evidence and issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

After completing any appropriate additional development, readjudicate the issues on appeal, considering all of the evidence added to the claims file since the September October 2011 SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


